IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                 ______________________________________________

BRADSON MERCANTILE, INC.,

       Plaintiff-Appellant,

Vs.                                                 Shelby Circuit No. 79449-1
                                                    C.A. No. 02A01-9710-CV-00272
JOSEPH H. CRABTREE, JR.,
Individually; SHUTTLEWORTH,
SMITH, McNABB & WILLIAMS,
A Partnership; KENNETH R.
                                                   FILED
SHUTTLEWORTH, Individually;
GARY K. SMITH, Individually;                       February 16, 1999
LELAND McNABB, Individually;
BRUCE E. WILLIAMS, Individually;                   Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
ROBERT L. SABBATINI, P.C.;
and ROBERT H. HARPER, Individually,
as Partners of the Partnership,

      Defendants-Appellees.
____________________________________________________________________________

                    FROM THE SHELBY COUNTY CIRCUIT COURT
                      THE HONORABLE WILLIAM B. ACREE, JR.


                      Wyatt, Tarrant, & Combs; Glen G. Reid, Jr. and
                                Ross Higman of Memphis
                                  For Plaintiff-Appellant

                         Glassman, Jeter, Edwards and Wade, P.C.
                              William M. Jeter of Memphis
                               For Defendants-Appellees




                              AFFIRMED AND REMANDED

                                       Opinion filed:



                                                            W. FRANK CRAWFORD,
                                                            PRESIDING JUDGE, W.S.



CONCUR:

HEWITT P. TOMLIN, JR., SENIOR JUDGE

DAVID R. FARMER, JUDGE (Not Participating)
     This case is before the Court on remand from the Supreme Court for this Court “to

reconsider it’s opinion in light of [the Supreme Court’s] recent decision in John Kohl & Co.

P.C. v. Dearborn & Ewing.” The Court, pursuant to the Supreme Court’s mandate, has

reconsidered the case and withdraws its previously filed opinion.
        This is a legal malpractice case. Plaintiff/Appellant Bradson Mercantile, Inc., (Bradson)

appeals the trial court’s order granting summary judgment on the ground that the action is barred

by the statute of limitations.

        During the late 1980s and early 1990s, Bradson, as a subcontractor, provided labor for

two construction projects in Shelby County: the Mapco project1 and the Shelby Tissue project.

When it was not paid for its participation in these projects, Bradson retained Defendant/Appellee

Joseph H. Crabtree of the law firm Defendant/Appellee Shuttleworth, Smith, McNabb &

Williams (Law Firm)2 as legal counsel in 1992. Bradson alleges that it hired Crabtree to collect

the sums due and to perfect mechanic’s and materialman’s liens on the real property involved

in the projects. At some point later, Bradson learned that the lien on the Mapco project was

never perfected. In an attempt to resolve the dispute without litigation, the parties entered into

a “Tolling Agreement” on October 14, 1993. This agreement states in relevant part:

                    Bradson may have and asserts a claim against Crabtree and the
                 Law Firm for breach of contract, legal malpractice, and/or
                 negligence arising out of the representation by Crabtree and the
                 Law Firm of Bradson relating to Bradson’s claim against MT
                 Mechanical Contractors, Inc. and the perfection of a Mechanics
                 and Materialmen’s Lien involving property of MAPCO
                 Petroleum, Inc. (“the Representation”). Bradson has advised
                 Crabtree and the Law Firm of its intention to file a lawsuit against
                 them; and
                     Crabtree and the Law Firm have advised their malpractice
                 insurance carrier of the claim and desire additional time to settle
                 or reconcile the claim of Bradson; and
                       In order to provide the parties with a period of time to
                 endeavor to settle or reconcile the issues, Crabtree and the Law
                 Firm agree to extend and waive and otherwise toll any and all
                 limitation periods or statutes of repose, both legal and equitable,
                 including but not limited to TCA §28-3-104, applicable to any
                 and all causes of action which Bradson may have or may assert
                 against Crabtree and/or the Law Firm and/or its Partners, agents
                 and employees arising from the Representation;
                   NOW, THEREFORE, in consideration of Bradson forebearing
                 until February 14, 1994, from taking any action against Crabtree,
                 the Law Firm, its agents, employees or Partners, arising out of the
                 Representation above referred to, Crabtree, individually, the Law
                 Firm, its Partners, agents and employees hereby covenant and
                 agree that they will not, in any way, in response to or in defense
                 of any action brought against them or any of them by Bradson
                 relating to the Representation raise the defense of any statute of
                 limitation or of repose (legal or equitable) to any claim asserted
                 by Bradson against Crabtree and/or the Law Firm, its Partners,
                 agents and/or employees relating to the Representation.

        Meanwhile, Law Firm had filed an action on behalf of Bradson with regard to the Shelby

        1
            This project was also referred to as the “M.T. Mechanical project.”
        2
            “Law Firm” will be used to refer to all individual defendants and the firm.

                                                  2
Tissue project. In addition, the contractor for the Shelby Tissue project filed a Lien Creditors’

Bill on behalf of several lien creditors, including Bradson. Subsequently, Bradson discovered

that Law Firm may have failed to comply with statutory requirements for the perfection of the

Shelby Tissue lien.3 Bradson’s Complaint alleges that although a Notice of Lien was filed in the

Shelby County Register’s office, Law Firm “failed to prepare and serve a written notice that the

lien was being claimed within the time prescribed by T.C.A. § 66-11-115(b).” In addition,

Bradson’s Complaint also alleges that Law Firm neglected to timely “prepare and serve a Notice

of Nonpayment by registered mail to Shelby Tissue and the property owner in accord with

T.C.A. § 66-11-145.”

       On February 14, 1994, the parties entered into an “Extension of Tolling Agreement.”

This agreement states in relevant part:

                    This Agreement is for the purpose of further extending the
               Tolling Agreement heretofore entered into by and between the
               parties on October 14, 1993. . . .

                      The Parties have endeavored to settle or reconcile certain
               issues that may exist as heretofore delineated in the original
               Tolling Agreement and, because of additional matters that may
               have arisen, the parties are desirous of extending the original
               Tolling Agreement through May 6, 1994, pursuant to the terms
               and conditions of the original Tolling Agreement. All other
               provisions in the original Tolling Agreement shall continue to be
               applicable, with the tolling period being extended from February
               14, 1994 through and including May 6, 1994.

Bradson asserts that it was the intent of the parties to incorporate the potential Shelby Tissue

project claim as part of the original Tolling Agreement.

       In March 1994, the parties settled the Mapco dispute. The Release and Indemnification

Agreement specifically excludes the Shelby Tissue dispute and states:        It is acknowledged,
understood and agreed by Insurers and Lawyers that Bradson does hereby specifically reserve
any and all rights and claims it may have against the Law Firm of Shuttleworth, Smith, McNabb
& Williams, it [sic] partners, associates and employees including, but not limited to, claims for
legal malpractice relating to or arising out of the representation of Bradson by said Lawyers
relating to a project commonly identified as “Shelby Tissue” on which Lawyers agreed to and
did perform and render certain services and certain work and in which the said Lawyers and Law
Firm represented Bradson. . . . All parties to this Release further acknowledge that a claim has
heretofore been made with regard to the “Shelby Tissue” representation and that that claim as
well as any and all other claims which Bradson has or may have are not being released by this
Agreement.

       3
          Bradson’s brief states that on December 17, 1993, Shelby Tissue filed a Motion to
Dismiss in this suit, asserting that Bradson failed to comply with the requirements of the lien
statutes. Bradson’s brief also includes a letter written December 29, 1993 from Bradson’s
new counsel to counsel for Law Firm in which Bradson states its intention to pursue a legal
malpractice action if necessary for the Shelby Tissue liens. These documents, however, were
not included in the record and, thus, we do not consider them on appeal. Tenn. R. App. P.
24; State v. Thompson, 832 S.W.2d 577, 579 (Tenn. Crim. App. 1990).

                                               3
         On June 11, 1996, an order was entered in the underlying Shelby Tissue action holding

that because Bradson had failed to perfect its mechanic’s and materialmen’s lien, it had no

protection under the Lien Creditors’ Bill. Bradson timely filed a Notice of Appeal from this

order.

         On June 26, 1996, Bradson filed the legal malpractice Complaint against Law Firm.

Both parties filed motions for summary judgment. Finding that the statute of limitations expired

on May 6, 1994, the trial court granted summary judgment to the Law Firm.4 Bradson has

appealed, and presents three issues for review, as stated in its brief:

                1. Did the Circuit Court err in allowing the law firm to raise the
                statute of limitations as a defense when the law firm had
                expressly waived the statute of limitations in the Tolling
                Agreement and the Extension of Tolling Agreement.

                2. Did the Circuit Court err in granting summary judgment to the
                law firm on the basis of the statute of limitations when the law
                firm further indicated its intention to waive the statute in the
                Release and Indemnification Agreement?

                3. Did the Circuit Court err in granting summary judgment to the
                law firm on the basis of the statute of limitations when there was
                no evidence in the record to establish when the cause of action
                accrued or the statute of limitations ran?

         A motion for summary judgment should be granted when the movant demonstrates that

there are no genuine issues of material fact and that the moving party is entitled to a judgment

as a matter of law. Tenn. R. Civ. P. 56.04. The party moving for summary judgment bears the

burden of demonstrating that no genuine issue of material fact exists. Bain v. Wells, 936 S.W.2d
618, 622 (Tenn. 1997). On a motion for summary judgment, the court must take the strongest

legitimate view of the evidence in favor of the nonmoving party, allow all reasonable inferences

in favor of that party, and discard all countervailing evidence. Id. In Byrd v. Hall, 847 S.W.2d
208 (Tenn. 1993), our Supreme Court stated:

                Once it is shown by the moving party that there is no genuine
                issue of material fact, the nonmoving party must then
                demonstrate, by affidavits or discovery materials, that there is a
                genuine, material fact dispute to warrant a trial. In this regard,
                Rule 56.05 provides that the nonmoving party cannot simply rely
                upon his pleadings but must set forth specific facts showing that
                there is a genuine issue of material fact for trial.

Id. at 211 (citations omitted) (emphasis in original).

         Summary judgment is only appropriate when the facts and the legal conclusions drawn

         4
         Although the trial court did not explain its reasoning, May 6, 1994 was the date
through which the Tolling Agreement was extended.

                                                 4
from the facts reasonably permit only one conclusion. Carvell v. Bottoms, 900 S.W.2d 23, 26

(Tenn. 1995). Since only questions of law are involved, there is no presumption of correctness

regarding a trial court's grant of summary judgment. Bain, 936 S.W.2d at 622. Therefore, our

review of the trial court’s grant of summary judgment is de novo on the record before this Court.

Warren v. Estate of Kirk, 954 S.W.2d 722, 723 (Tenn. 1997).

        The first two issues presented for review require the interpretation of the agreements

referred to. The cardinal rule in the construction of contracts is to ascertain the intent of the

parties. West v. Laminite Plastics Mfg. Co., 674 S.W.2d 310 (Tenn. App. 1984). If the contract

is plain and unambiguous, the meaning thereof is a question of law, and it is the Court’s function

to interpret the contract as written according to its plain terms. Petty v. Sloan, 197 Tenn. 630,

277 S.W.2d 355 (1955). The language used in a contract must be taken and understood in its

plain, ordinary, and popular sense. Bob Pearsall Motors, Inc. v. Regal Chrysler-Plymouth,

Inc., 521 S.W.2d 578 (Tenn. 1975). In construing contracts, the words expressing the parties’

intentions should be given the usual, natural, and ordinary meaning. Ballard v. North American

Life & Cas. Co., 667 S.W.2d 79 (Tenn. App. 1983). If the language of a written instrument is

unambiguous, the Court must interpret it as written rather than according to the unexpressed

intention of one of the parties. Sutton v. First Nat. Bank of Crossville, 620 S.W.2d 526 (Tenn.

App. 1981). Courts cannot make contracts for parties but can only enforce the contract which

the parties themselves have made. McKee v. Continental Ins. Co., 191 Tenn. 413, 234 S.W.2d
830, 22 ALR2d 980 (1951).

        We have examined the tolling agreement and the agreement for the extension thereof.

In neither agreement do we find reference made to the Shelby Tissue project, nor do we find that

the language makes any indication that the Shelby Tissue project was intended to be included

in the tolling agreement relied upon by Bradson. As to the Release and Indemnification

Agreement, the usual and ordinary meaning of the language used merely indicates an intention

to make it clear that the release does not include any claim relating to the Shelby Tissue project.

We find no language in this agreement that would indicate an intention to waive or toll any

statute of limitations.

        Appellant’s first two issues are without merit.

        The third issue for review is whether the trial court erred in granting summary judgment

on the basis that Bradson’s claim was barred by the statute of limitations.


                                                5
                A n a c ti o n f o r l e g a l m a lp r a c ti c e m u s t b e c o m m e n c e d “ w i t h i n o n e ( 1 ) y e a r a f t e r t h e c a u s e o f a c ti o n a c c r u e d .”

T . C . A . § 2 8 - 3 - 1 0 4 ( a ) ( 2 ) ( S u p p . 1 9 9 7 ) . Carvell v Bottoms, 9 0 0 S . W . 2 d 2 3 ( T e n n . 1 9 9 5 ) , i s t h e s e m i n a l c a s e i n

T e n n e s s e e i n v o l v i n g t h e a c c r u a l o f a l e g a l m a l p r a c t i c e c a u s e o f a c t i o n . I n Carvell, t h e p l a i n t i f f s r e t a i n e d t h e l e g a l

s e r v i c e s o f t h e d e f e n d a n t s f o r t h e p u r p o s e o f s e l l i n g a r e a l e s t a t e p a r c e l t o M s . R o a b y B a x t e r . A l t h o u g h a p r e li m i n a r y

t i t l e o p i n i o n d r a f t e d b y t h e d e f e n d a n t s i n d i c a t e d t h e e x i s te n c e o f a p i p e l in e e a s e m e n t a c r o s s t h e p r o p e r t y , t h e w a r r a n t y

d e e d p r e p a r e d b y t h e d e f e n d a n ts d i d n o t m e n t i o n t h e e a s e m e n t . A f e w y e a r s a f te r p u r c h a s i n g t h e p r o p e r ty , M s . B a x t e r

f i l e d s u i t a g a i n s t t h e C a r v e l l s u p o n d i s c o v e r i n g t h e e x i s t e n c e o f t h e e a s e m e n t . T h e p l a i n t if f s w e r e p u t o n n o t ic e a t s o m e

p o i n t s o o n th e r e a f t e r t h a t t h e d e f e n d a n ts m a y h a v e n e g l i g e n t l y d r a f t e d t h e w a r r a n t y d e e d . I n J a n u a r y o f 1 9 8 9 , a t r ia l

c o u r t e n t e r e d a n o r d e r o n a j u r y v e r d i c t i n f a v o r o f M s . B a x t e r .5 B o t h p a r t i e s a p p e a l e d , b u t t h e t r i a l c o u r t ’ s ju d g m e n t

w a s a f f i r m e d i n M a r c h o f 1 9 9 0 . T h e p l a in t i f f s p ro c e e d e d to b r i n g a l e g a l m a l p r a c ti c e s u it a g a i n s t t h e d e f e n d a n t s in M a y

o f 1 9 9 0 . Id. a t 2 4 - 2 5 .

                T h e p l a i n t if f s a r g u e d t h a t t h e c a u s e o f a c ti o n d i d n o t a c c r u e u n t i l t h e C o u r t o f A p p e a l’ s d e c i s io n w a s f i l e d i n

M a r c h o f 1 9 9 0 , c l a i m i n g t h a t t h e i r in j u r y d i d n o t b e c o m e “ i r r e m e d i a b l e ” u n t il a l l o f t h e i r p o s s i b l e a p p e a l s h a d b e e n

e x h a u s t e d . Id. a t 2 9 . T h e S u p r e m e C o u r t r e j e c t e d t h e p l a i n t i f f s ’ a r g u m e n t a n d h e l d t h a t a l t h o u g h t h e p l a i n t i f f s ’ i n j u r y

n e e d n o t b e “ i r r e m e d i a b l e ” t h e r e m u s t b e a “ l e g a l l y c o g n i z a b l e ” o r “ a c t u a l ” i n j u r y . 6 Carvell, 9 0 0 S . W . 2 d a t 2 9 - 3 0 .

T h e C o u r t f u r t h e r s t a t e d t h a t “ a p la in t i f f i s d e e m e d to h a v e d is c o v e r e d th e r i g h t o f a c ti o n i f h e is a w a r e o f f a c ts s u f f i c ie n t

t o p u t a r e a s o n a b l e p e r s o n o n n o t i c e t h a t h e h a s s u f f e r e d a n i n j u r y a s a r e s u l t o f w r o n g f u l c o n d u c t . ” Id. a t 2 9 ( q u o t i n g

Roe v. Jefferson, 8 7 5 S . W . 2 d 6 5 3 , 6 5 7 ( T e n n . 1 9 9 4 ) ) . A p p l y i n g t h i s s t a n d a r d , t h e C o u r t n o t e d t h a t t h e C a r v e l l s

s h o u ld h a v e k n o w n t h a t th e y h a d s u s t a i n e d a n in j u r y a s a r e s u l t o f t h e l a w y e r ’ s n e g l i g e n c e w h e n t h e y w e r e s u e d b y

B a x t e r i n 1 9 8 6 . Carvell, 9 0 0 S . W . 2 d a t 2 9 .

                T h u s , a c a u s e o f a c t i o n f o r l e g a l m a l p r a c t ic e a c c r u e s w h e n : 1 ) t h e d e f e n d a n t ’ s n e g l i g e n c e c a u s e s t h e p l a i n t i f f

t o s u ff e r a le g a ll y c o g n iz a b le o r a c tu a l i n j u r y ; a n d 2 ) t h e p la in t i f f k n o w s “ o r i n t h e e x e r c i s e o f r e a s o n a b l e d il i g e n c e

s h o u l d h a v e k n o w n t h a t t h i s i n j u r y w a s c a u s e d b y d e f e n d a n t ’ s n e g l i g e n c e . ” Id. a t 2 8 , 3 0 . I n t h e i n s t a n t c a s e , t h e r e i s

l i t t l e q u e s t i o n t h a t B r a d s o n k n e w o r s h o u ld h a v e k n o w n o f a p o t e n t i a l c a u s e o f a c ti o n a g a in s t t h e D e f e n d a n ts m o r e t h a n

o n e y e a r b e f o r e th e C o m p l a in t w a s f i l e d . T h e R e le a s e a n d I n d e m n i f i c a ti o n A g r e e m e n t e x e c u t e d in M a y o f 1 9 9 4

e x p r e s s l y d e m o n s t r a te s t h a t B r a d s o n h a d k n o w l e d g e o f th i s p o t e n t i a l c l a i m . 7 T h e m o r e c r u c i a l i s s u e i n v o l v e s t h e d a t e



                5
                    The trial court, however, suggested a remittitur.
                6
          The Carvell Court stated that term, “irremediable,” used by the Court in
Ameraccount Club, Inc. v. Hill, 617 S.W.2d 876, 879 (Tenn. 1984), was “pure dicta.”
Carvell, 900 S.W.2d at 29-30.
                7
        The parties also refer to documents not in the record indicating that Bradson had
knowledge of the potential claim as early as December of 1993. See Footnote 3.

                                                                                                     6
a t w h i c h B r a d s o n s u f f e r e d f r o m a n “ a c t u a l i n j u r y ” o r a “ l e g a l l y c o g n i z a b l e i n j u r y . ” Id. a t 3 0 .

                B e f o r e Carvell, T e n n e s s e e c o u r t s s t r u g g l e d w i t h t h e i s s u e o f t h e a c c r u a l o f a l e g a l m a l p r a c t i c e c a u s e o f a c t i o n

o n n u m e r o u s o c c a s i o n s . I n Ameraccount Club, Inc. v. Hill, 6 1 7 S . W . 2 d 8 7 6 ( T e n n . 1 9 8 1 ) , t h e p l a i n t i f f

c o r p o r a ti o n e m p l o y e d t h e d e f e n d a n t a tt o r n e y s to r e g is te r a s e rv i c e m a r k a n d l o g o w i t h t h e U n i t e d S t a te s P a t e n t O f fi c e .

A f t e r l e a r n i n g i n M a r c h o f 1 9 7 5 t h a t t h e ir a p p li c a ti o n f i l e d D e c e m b e r , 1 9 7 4 , w a s i n c o m p l e te , t h e d e f e n d a n ts c o m p l e t e d

t h e a p p l i c a ti o n a n d a r e g i s t r a t i o n d a t e o f M a r c h 1 3 , 1 9 7 5 w a s a s s i g n e d . T h e d e f e n d a n t s , h o w e v e r , f a il e d t o c o n d u c t a

s e a r c h o f w h e t h e r a n y o t h e r a p p l ic a t i o n s f o r s im i l a r s e r v ic e m a r k s h a d b e e n s u b m i t t e d . B y l e tt e r o f A u g u s t 1 3 , 1 9 7 5 ,

t h e p l a i n t i f f w a s n o t i f i e d t h a t a n o t h e r c o m p a n y h a d s u b m i t t e d a n a p p l i c a t i o n f o r a s i m i l a r s e r v ic e m a r k in F e b r u a r y o f

1 9 7 5 . A l t h o u g h t h e o t h e r c o m p a n y w a s c o n f e r r e d p r e c e d e n c e , th e p l a in t i f f w a s n o t i f ie d t h a t i t r e ta i n e d t h e r i g h t t o

c o n t e s t t h i s c o n f e r r a l . S h o r tl y t h e r e a f t e r ( b e f o r e A u g u s t 2 7 , 1 9 7 5 ) , t h e p l a i n t i f f c o n d u c te d a s h a r e h o l d e r s ’ m e e ti n g i n

w h i c h t h e m e m b e r s a g r e e d t h a t t h e d e f e n d a n t s h a d a c t e d n e g l ig e n t ly . T h e p l a in t i f f n e v e r c o n t e s t e d t h e P a t e n t O f fi c e ’ s

d e c i s io n a n d w a s n o t i f i e d o n A p r i l 2 7 , 1 9 7 6 t h a t t h e P a te n t O f f i c e h a d o f f i c ia ll y r e f u s e d i t s a p p l i c a ti o n . T h e p l a in t i f f

f i l e d a l e g a l m a l p r a c t i c e s u i t a g a i n s t t h e d e f e n d a n t s o n A u g u s t 2 7 , 1 9 7 6 . Id. a t 8 7 6 - 7 7 .

                T h e S u p r e m e C o u r t r e je c te d th e d e f e n d a n ts ’ a r g u m e n t t h a t t h e c a u s e o f a c ti o n a c c r u e d a t t h e p o in t t h a t t h e

p l a i n t if f d i s c o v e r e d t h e d e f e n d a n ts ’ n e g l i g e n c e . I n s te a d , t h e C o u r t h e l d t h a t “ m o r e w a s r e q u i r e d , v i z ., d a m a g e o r i n j u r y

t o t h e p l a in t i f f r e s u l t i n g f r o m t h a t n e g l ig e n c e , ” a n d f o u n d t h a t t h e p la in t i f f d i d n o t s u f f e r a n i n j u r y f r o m t h e a l l e g e d

n e g l i g e n c e u n t i l t h e P a t e n t O f f i c e r e j e c t e d i t s a p p l i c a t i o n o n A p r i l 2 7 , 1 9 9 6 . Id. a t 8 7 8 . T h e C o u r t c i t e d a p p r o v i n g l y

t h e n o t i o n t h a t t h e c a u s e o f a c t i o n a c c r u e s a t t h e p o i n t a t w h i c h t h e a l l e g e d n e g l i g e n c e b e c o m e s “ i r r e m e d i a b l e . ” Id.

a t 8 7 9 ( q u o t i n g Chamberlain v. Smith, 7 2 C a l . A p p . 3 d 8 3 5 , 1 4 0 C a l . R p t r . 4 9 3 ( 1 9 7 7 ) ) .

                I n Security Bank & Trust Co. v. Fabricating, Inc., 6 7 3 S . W . 2 d 8 6 0 ( T e n n . 1 9 8 3 ) , a t o w n ’ s l o c a l

b o n d c o u n s e l a s s i s te d i n t h e i s s u a n c e o f re v e n u e b o n d s t h a t w e r e p e r s o n a l l y g u a r a n te e d b y tw o i n d i v i d u a ls . T h e b o n d s

d e f a u lte d o n O c to b e r 1 , 1 9 7 4 , a n d i t w a s s u b s e q u e n t ly d i s c o v e r e d t h a t th e b o n d is su e m a y h a v e b e e n fr a u d u le n tly

c o n c e i v e d b y t h e t w o i n d i v i d u a l g u a r a n t o r s . A f e w m o n t h s la t e r , t h e t o w n a n d t h e t r u s t e e b a n k f il e d s u i t a g a i n s t t h e t w o

g u a r a n t o r s ,8 s e e k i n g r e c o v e r y f o r t h e f a i l u r e o f t h e b o n d i s s u e . I n t h e S u m m e r o f 1 9 7 5 , l e t t e r s w e r e w r i t t e n t o t h e t r u s t e e

b a n k r e c o m m e n d i n g th a t a s u it b e b r o u g h t o n b e h a l f o f th e b o n d h o l d e r s a g a i n s t c e r ta in p a rti e s , in c lu d in g th e b o n d

a t t o r n e y s . A l e g a l m a l p r a c t i c e s u i t w a s n o t b r o u g h t a g a i n s t t h e s e a t t o r n e y s , h o w e v e r , u n t i l N o v e m b e r o f 1 9 7 6 . Id. a t

8 6 1 -6 3 .

                T h e S u p r e m e C o u r t r e je c te d th e p la in t i f f s ’ a r g u m e n t t h a t t h e c a u s e o f a c ti o n d i d n o t a c c r u e u n ti l t h e s u i t a g a in s t

t h e g u a r a n t o r s w a s c o n c l u d e d . C i t i n g Ameraccount, supra, t h e C o u r t s t a t e d :


                8
         A corporation, Fabricating, Inc., was also listed as a defendant. This suit was
eventually dismissed, but a different suit was later filed in Texas.

                                                                                                     7
                                 O b v i o u s ly , n e g l i g e n c e w i t h o u t i n j u r y i s n o t a c ti o n a b l e ; h e n c e , t h e s t a t u t e o f
                                 l i m i t a ti o n s c o u l d n o t b e g in t o r u n u n t i l t h e a tt o r n e y ’ s n e g l ig e n c e h a d r e s u l t e d i n
                                 i n j u r y t o t h e p l a in t i f f. I n th e i n s t a n t c a s e , t h e i n j u r y t o t h e b o n d h o l d e r s o c c u r r e d
                                 o n O c t o b e r 1 , 1 9 7 4 , when the bonds defaulted. T h e r e i s n o m e r i t w h a t e v e r
                                 i n t h e p l a in t i f f s ’ a r g u m e n t t h a t t h e ir i n j u r y d i d n o t o c c u r u n t i l t h e s u i t a g a in s t t h e
                                 g u a r a n to r s i n T e x a s w a s c o n c lu d e d . A p l a in t i f f c a n n o t b e p e r m i t t e d to w a it u n t i l
                                 h e k n o w s a ll o f th e i n j u r io u s e f fe c ts a s c o n s e q u e n c e s o f a n a c ti o n a b l e w r o n g .

Security Bank, 6 7 3 S . W . 2 d a t 8 6 4 - 6 5 ( i n t e r n a l c i t a t i o n o m i t t e d ) ( e m p h a s i s i n o r i g i n a l ) .

                I n Chambers v. Dillow, 7 1 3 S . W . 2 d 8 9 6 ( T e n n . 1 9 8 6 ) , t h e p l a i n t i f f h i r e d t h e d e f e n d a n t a t t o r n e y t o

r e p r e s e n t h i m i n a s u i t a g a i n s t t h e c o u n t y . T h e p l a i n t if f ’ s s u i t a g a i n s t t h e c o u n t y w a s d i s m i s s e d i n M a r c h o f 1 9 8 1 f o r

f a i l u r e t o p r o s e c u t e . A f t e r b e i n g n o t if ie d o f t h i s d i s m i s s a l i n M a r c h o f 1 9 8 2 , t h e p l a in t i f f h i r e d a n o t h e r a t t o r n e y , w h o

f i l e d a T e n n . R . C i v . P . 6 0 .0 2 m o t i o n t o s e t a s id e t h e o r d e r o f d is m i s s a l . A l t h o u g h t h is m o t i o n w a s g r a n te d , t h e tr i a l c o u r t

u l t i m a t e l y d i s m i s s e d th e s u i t f o r t h e s e c o n d ti m e in A p r i l o f 1 9 8 3 . T h e p l a in t i f f f i l e d a m a lp r a c ti c e s u i t a g a in s t t h e

d e f e n d a n t a n d t h e d e f e n d a n t ’ s l a w f i r m i n O c t o b e r o f 1 9 8 3 . Id. a t 8 9 6 - 9 7 .

                T h e p l a in t i f f a r g u e d th a t h i s c a u s e o f a c ti o n d i d n o t a c c r u e u n t i l t h e d a t e o f t h e s e c o n d d i s m i s s a l . T h e S u p r e m e

C o u r t , h o w e v e r , f o u n d t h a t t h e p la in t i f f s u ff e r e d “ ir r e m e d ia b le ” in j u r y o n t h e d a te o f t h e f i r s t o r d e r o f d i s m i s s a l in M a r c h

o f 1 9 8 1 , s i n c e t h i s d i s m i s s a l q u a l if ie d a s “ a n a d j u d i c a ti o n u p o n t h e m e r it s ” i n a c c o r d a n c e w i t h T e n n . R . C i v . P . 4 1 . 0 2

( 3 ) . 9 Chambers, 7 1 3 S . W . 2 d a t 8 9 8 . T h e C o u r t s t a t e d :

                                 W h e r e a s h e re th e c lie              n t h a s k n o w le d g e o f th e la w y e r’ s n e g lig e n                    c e, o f th e
                                 te rm in a tio n o f h is la w s u           it , o f t h e l e g a l c o n s e q u e n c e s o f t h a t t e r m i n a t i o    n,and h as
                                 e m p lo y e d a n o t h e r la w y e        r to p r o s e c u te h is m a lp r a c ti c e c l a im , h e c a n n o            t d e fe r th e
                                 i rr e m e d i a b l e i n j u r y d a t e    b y f u t il e e f f o r t s t o r e v i v e a l e g a l ly d i s m i s s e d      l a w s u i t.

Id. T h e C o u r t a l s o n o t e d t h a t t h e p l a i n t i f f h a d s u f f e r e d “ s u f f i c i e n t ” t a n g i b l e i n j u r y a t t h e p o i n t o f h i s d i s c o v e r y t h a t t h e

i n i t i a l s u i t w a s d i s m i s s e d : n a m e l y h e w a s l ia b l e f o r t h e c o u r t c o s t s o f h i s d i s m i s s e d s u i t , h e h a d lo s t a t le a s t t h e i n t e r e s t

o n a n ti c ip a te d m o n e y r e c o v e r y , a n d h e w a s f a c e d w i t h t h e p r o s p e c t o f in c u r r i n g a t to r n e y ’ s f e e s f o r th e i m p e n d i n g l e g a l

m a l p r a c t i c e s u i t . Id. a t 8 9 8 - 9 9 . See also Bland v. Smith, 1 9 7 T e n n . 6 8 3 , 2 7 7 S . W . 2 d 3 7 7 ( 1 9 5 5 ) .

                T h i s C o u r t c o n s i d e r e d t h i s i s s u e i n 1 9 8 6 i n Memphis Aero Corp. v. Swain, 7 3 2 S . W . 2 d 6 0 8 ( T e n n .

A p p . 1 9 8 6 ) . T h e p l a i n t i f f i n Memphis Aero h i r e d t h e d e f e n d a n t a t t o r n e y t o c o l l e c t t h e b a l a n c e o f a n a c c o u n t o w e d

b y A r g o n a u ts , I n c .. T h e d e f e n d a n t p r o c e e d e d to f i l e a c i v i l w a r r a n t a n d a n a t t a c h m e n t f o r a n a ir c r a f t o w n e d b y

A r g o n a u t s t h a t w a s s t o r e d o n t h e p l a i n t i f f ’ s p r e m i s e s . T h e p l a i n t i f f ’ s a t t a c h m e n t w a s s u s t a i n e d w h e n A r g o n a u t s f a il e d

t o a p p e a r , a n d t h e a i r c r a f t w a s s o l d t o s a t i s f y t h e j u d g m e n t . O n e m o n t h l a t e r , A r g o n a u t s n o t if ie d t h e d e f e n d a n t t h a t t h e

a t t a c h m e n t w a s w r o n g f u l ly o b t a i n e d s i n c e n o s e r v i c e o f p r o c e s s w a s e v e r r e c e i v e d b y A r g o n a u t s . C o n s e q u e n t l y ,

A r g o n a u ts f i l e d s u i t f o r d a m a g e s r e s u l t i n g f r o m t h e w r o n g f u l a tt a c h m e n t a g a in s t t h e d e f e n d a n t a n d th e p la in t i f f i n

A u g u s t o f 1 9 7 8 . A 1 9 8 2 o r d e r b y t h e tr i a l c o u r t d i s m i s s i n g t h e s u i t w a s r e v e r s e d b y t h e C o u r t o f A p p e a ls a n d ,

                9
            The Court, nevertheless, held that the cause of action did not accrue until the date
that the plaintiff discovered that the initial suit was dismissed. Id.

                                                                                                        8
u l t i m a t e l y , A r g o n a u t s w a s a w a r d e d a ju d g m e n t i n D e c e m b e r o f 1 9 8 3 . A l s o in D e c e m b e r o f 1 9 8 3 , t h e p l a i n t i f f s u e d t h e

d e f e n d a n t f o r l e g a l m a l p r a c t i c e . Id. a t 6 0 8 - 0 9 .

                W e h e l d t h a t th e c a u s e o f a c t i o n a c c r u e d m o r e t h a n o n e y e a r b e f o r e t h e c o m p l a i n t w a s f i le d . C i t i n g t h e

a f o r e m e n t i o n e d c a s e s , w e f o u n d t h a t t h e p l a i n t i f f s u f f e r e d a n i n j u r y a s e a r l y a s t h e t i m e t h a t A r g o n a u t s f il e d i t s s u i t f o r

th e w r o n g f u l a tta c h m e n t in A u g u s t o f 1 9 7 8 , w h e n th e p la in tif f “ re c e iv e d p e rio d ic b illin g s fr o m its la w y e r s f o r s e rv i c e s

i n t h e d e f e n s e o f t h e A r g o n a u t s c a s e a n d p a i d b i l l s a s t h e y w e r e r e c e i v e d t h r o u g h o u t t h e p e n d e n c y o f t h a t s u i t . ” Id. a t

6 1 2 ; see also Tennessee WSMP, Inc. v. Capps, N o . 0 3 A 0 1 - 9 4 0 7 - C V - 0 0 2 4 1 , 1 9 9 5 W L 8 3 5 7 9 ( T e n n . A p p .

M a r . 2 , 1 9 9 5 ) ; Dukes v. Noe, 8 5 6 S . W . 2 d 4 0 3 ( T e n n . A p p . 1 9 9 2 ) ; Batchelor v. Heiskell, Donelson,

Bearman, Adams, Williams & Kirsch, 8 2 8 S . W . 2 d 3 8 8 ( T e n n . A p p . 1 9 9 1 ) ; Bridges v. Baird, S h e l b y L a w

N o . 3 2 , 1 9 8 9 W L 7 4 0 ( T e n n . A p p . J a n 9 , 1 9 8 9 ) ; Denley v. Smith, S h e l b y L a w N o . 4 8 , 1 9 8 9 W L 7 3 8 , * 4 ( T e n n .

A p p . J a n . 9 , 1 9 8 9 ) ( “ [ T ] h e a c t i o n a c c r u e d w h e n a n y d a m a g e s , n o m a t t e r h o w s m a l l , b e c a m e a p p a r e n t . ” ) ; Master

Slack Corp. v. Bowling, H a r d e m a n L a w N o . 2 , 1 9 8 7 W L 1 0 4 0 6 ( T e n n . A p p . M a y 5 , 1 9 8 7 ) ; Citizens Bank

v. Williford, N o . 8 5 - 3 1 5 - I I , 1 9 8 6 W L 6 0 5 6 , * 7 - 9 ( T e n n . A p p . M a y 2 9 , 1 9 8 6 ) ( K o c h , J ., c o n c u r r i n g ) ; A n n o t a t i o n ,

When Statute of Limitations Begins to Run Upon Action Against Attorney for Malpractice, 1 8

A .L . R .3 d 9 7 8 ( 1 9 6 8 ) .

                S i n c e Carvell, t h e i s s u e h a s b e e n r e v i s i t e d b y t h e C o u r t o f A p p e a l s o n a f e w o c c a s i o n s . See, e.g., Tanaka

v. Meares, N o . 0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 6 3 , 1 9 9 8 W L 2 3 7 7 1 7 ( T e n n . A p p . M a y 1 2 , 1 9 9 8 ) ; Rayford v. Leffler, 9 5 3

S . W . 2 d 2 0 4 ( T e n n . A p p . 1 9 9 7 ) ; Bokor v. Bruce, N o . 0 1 A 0 1 - 9 6 0 3 - C V - 0 0 1 1 9 , 1 9 9 6 W L 4 6 5 2 3 5 ( T e n n . A p p . A u g .

1 6 , 1 9 9 6 ) ; Smith v. Petkoff, 9 1 9 S . W . 2 d 5 9 5 ( T e n n . A p p . 1 9 9 5 ) . I n Porter-Metler v. Edwards, N o . 0 3 A 0 1 -

9 7 0 9 - C V - 0 0 3 9 3 , 1 9 9 8 W L 1 3 1 5 1 5 ( T e n n . A p p . M a r. 2 5 , 1 9 9 8 ) , th e p la in tif f h ir e d th e d e fe n d a n t a tto r n e y to r e p re s e n t
                                                                                           10
h e r in a p e r s o n a l in j u r y s u it. A c o m p l a in t w a s file d                   b u t p r o c e ss a n d a l ia s p r o c e s s w e r e re tu r n e d u n s e rv e d in 1 9 9 3 .

B e c a u s e f u r t h e r p r o c e s s w a s n o t i s s u e d a n d a n e w c o m p l a i n t w a s n o t t i m e l y f i l e d , t h e t r i a l c o u r t d i s m i s s e d t h e a c t i o n . 11

T h e p l a i n t i f f p r o c e e d e d t o b r i n g a l e g a l m a l p r a c t i c e s u i t a g a i n s t t h e d e f e n d a n t o n J u n e 1 2 , 1 9 9 5 . Id. a t * 1 . C i t i n g t h e

t w o - p r o n g r u l e a r t i c u l a t e d i n Carvell, supra, t h e C o u r t s t a t e d :

                                        R e g a rd in g th e fir s t p a rt o f th e d is c o v e ry r u le , p la in tif f a rg u e s th a t s h e d id n o t
                                s u f f e r a le g a ll y c o g n iz a b le i n j u r y u n t il t h e c o u r t e n t e r e d a n o r d e r d i s m i s s i n g h e r
                                u n d e r l y i n g c a s e . I f t h e i s s u e o f w h e t h e r d i s m i s s a l s h o u ld h a v e b e e n g r a n t e d w e r e
                                less clear or open to reasonable legal debate, t h e p l a i n t i f f m i g h t h a v e
                                a s tr o n g e r a r g u m e n t . B u t i n t h i s c a s e , w h e r e s e r v ic e o f p r o c e s s w a s n o t t i m e l y
                                r e is s u e d , it w a s p a t e n t l y c l e a r t h a t p l a i n t i f f ’ s c l a i m a g a i n s t [ th e a l l e g e d p e r s o n a l
                                 i n j u r y t o r t f e a s o r ] h a d b e c o m e ti m e - b a r r e d a n d th e r e w a s n o t h i n g t h a t c o u ld h a v e
                                b e e n d o n e to r e v iv e h e r a c ti o n . T h u s , s h e s u ff e r e d a le g a ll y c o g n iz a b le i n j u r y a t

                10
                      The plaintiff had earlier filed a complaint but took a voluntary nonsuit. Id. at *1.
                11
         Although the opinion does not specify the date of the trial court’s order,
presumably the order was entered within one year before June 12, 1995.

                                                                                                      9
                                 th e e x p i ra tio n o f th e s ix - m o n th p e rio d w ith in w h ic h s h e w a s a llo w e d b y th e
                                 T e n n e s s e e R u l e s o f C i v il P r o c e d u r e t o r e i s s u e a s u m m o n s . . . .

Id. a t * 2 ( e m p h a s i s a d d e d ) .

                Carver Plumbing Co. v. Beck, N o . 0 1 A 0 1 - 9 7 0 8 - C V - 0 0 3 7 7 , 1 9 9 8 W L 1 6 1 1 1 2 ( T e n n . A p p . A p r . 8 ,

1 9 9 8 ) , i n v o l v e d f a c t s s o m e w h a t s im i l a r t o t h e f a c ts in t h e p r e s e n t c a s e . T h e d e f e n d a n t a t t o r n e y w a s h i r e d b y t h e p l a i n t i f f

t o f il e a m e c h a n i c ’ s l i e n . T h e d e f e n d a n t f il e d t h e l i e n b u t f a il e d t o t i m e l y f il e a s u i t t o e n f o r c e th e l i e n i n a c c o r d a n c e

w i t h T . C . A . § 6 6 - 1 1 - 1 1 5 ( c ) ( 1 9 9 3 ) ( s u it m u s t b e b r o u g h t w i t h i n n i n e t y d a y s o f f i l i n g o f t h e m e c h a n i c ’ s li e n ) . T h e

i s s u e s , h o w e v e r , w e r e d i f f e r e n t t h a n t h e i s s u e s i n t h e p r e s e n t c a s e , s i n c e i n Carver Plumbing t h e p a r t i e s d i d n o t

d i s p u te t h a t t h e p l a i n t i f f “ s u f f e r e d a le g a ll y c o g n i z a b le i n j u r y . . . w h e n t h e 9 0 - d a y t i m e p e r i o d f o r f i l i n g a s u i t t o e n f o r c e

t h e m e c h a n i c ’ s l i e n e x p i r e d . ” Id. a t * 3 .

                F i n a l l y , t h e S u p r e m e C o u r t r e c e n t l y a d d r e s s e d t h i s i s s u e a g a i n i n John Kohl & Co. P.C. v. Dearborn

& Ewing, 9 7 7 S . W . 2 d 5 2 8 ( T e n n . 1 9 9 8 ) . Kohl involves a legal malpractice claim concerning alleged

erroneous advice given in connection with the client’s profit sharing plan. The trial court found

the law firm liable for some of its actions in connection with the profit sharing plan and awarded

damages therefor. However, the trial court held that the claims relative to the rollovers and

contributions of individual retirement account funds were barred by the one-year statute of

limitations. The Court of Appeals affirmed the judgment of the trial court, and the Supreme

Court affirmed the two lower courts.

                The Court noted that in September of 1988, the Kohls received a letter from the IRS

informing them of some problems with their 1986 tax return and requested further information

concerning the statements in the return. The Kohls’s accountant responded to the letter shortly

thereafter with the information sought by the IRS. On October 24, 1988, Robert Kolarich,

another of the Kohls’s lawyers, wrote Dearborn & Ewing advising the law firm of new problems

with the IRS concerning the pension and profit sharing plans. Mr. Kolarich’s letter stated,

among other things:

                                 Evidently, Mr. Huffstutter had advised that the funds held in an
                                 IRA account could be transferred to the pension and profit
                                 sharing account and the IRS is reviewing the transaction.

Kohl, 977 S.W.2d at 531.

                On May 1, 1990, Kohl filed a legal malpractice suit against Huffstutter and Dearborn &

Ewing alleging that they committed malpractice in connection with the profit sharing plan in

various particulars. The trial court, in holding that the statute of limitations barred the claims



                                                                                                    10
pertaining to the rollover and contributions to the profit sharing plan, noted that the October 24,

1988 letter from Kolarich indicated that both Kohl and Kolarich were aware of the problem and

it was so severe that Kohl was changing law firms.

                T h e Kohl C o u r t b e g a n b y r e i t e r a t i n g t h e t w o - p r o n g r u l e a r t i c u l a t e d i n Carvell, supra. Id. a t 5 3 2 . I n

d i s c u s s i n g t h e a c t u a l i n j u r y p r o n g , t h e C o u r t s ta t e d t h a t “ [ a ] n a c tu a l i n j u r y m a y a ls o ta k e t h e f o r m o f t h e p l a i n t i f f b e i n g

f o r c e d t o t a k e s o m e a c t i o n o r o th e r w i s e s u f f e r ‘s o m e a c t u a l i n c o n v e n i e n c e ,’ s u c h a s i n c u r r in g a n e x p e n s e , a s a r e s u l t

o f t h e d e f e n d a n t ’ s n e g l i g e n t o r w r o n g f u l a c t . ” Id. M o r e o v e r , t h e C o u r t s t a t e d :

                                A p l a i n t i f f m a y n o t , o f c o u r s e , d e l a y f i l i n g s u it u n t i l a l l t h e i n j u r i o u s e f f e c ts o r
                                c o n s e q u e n c e s o f th e a lle g e d w r o n g a re a c tu a lly k n o w n to th e p la in tif f . A llo w in g
                                s u i t to b e f il e d o n c e a ll t h e i n j u r io u s e f fe c ts a n d c o n s e q u e n c e s a r e k n o w n w o u l d
                                d e f e a t t h e r a t i o n a l e f o r t h e e x is te n c e o f s ta t u t e s o f l i m i t a t i o n s , w h i c h i s to a v o i d
                                t h e u n c e r t a i n t i e s a n d b u r d e n s i n h e r e n t in p u r s u i n g a n d d e f e n d i n g s t a l e c l a i m s .

Id. a t 5 3 3 ( c i t a t i o n s o m i t t e d ) .

                A s f o r t h e f a c t s b e f o r e t h e m , the Court noted that the Kohls needed only to be aware of facts

sufficient to put them on notice that an injury had been sustained as a result of erroneous advice,

and that Kolarich’s letter established that the Kohls had notice of a problem in this regard. The

Court found that the inquiry by the IRS was sufficient in itself to satisfy the injury prong of the

discovery rule, and that Kolarich’s letter of October 24, 1988 to the law firm satisfied the

knowledge prong. The Court said:

                                The plaintiffs [Kohl] suffered an actual injury for purposes of
                                the discovery rule when they began to incur expenses, or at least
                                had to take some action, as a result of the defendant’s negligent
                                advice. This would have been on October 19, 1988 when their
                                accountant had to respond to the IRS’s request for information
                                after it noted a conflict between the amount reported by the
                                plaintiffs on their tax returns and the amounts reported by payers.
                                The plaintiffs’ arguments to the contrary notwithstanding, the fact
                                that the IRS had not taken any formal action against the Kohls as
                                of that date, such as filing suit against them or issuing a
                                deficiency notice, is largely irrelevant because, as noted above, it
                                was unnecessary for the plaintiffs to have suffered all of the
                                injurious effects or consequences of the defendant’s negligence
                                in order for the statute to begin running.

977 S.W.2d at 533 (emphasis added).

                I n t h e i n s t a n t c a s e , B r a d s o n c o n t e n d s t h a t i t d i d n o t s u f f e r f ro m a “ l e g a l l y c o g n iz a b le i n j u r y ” u n ti l t h e tr i a l c o u r t

e n t e r e d a n o r d e r d i s m i s s i n g i ts l i e n i n t e r e s t i n t h e S h e l b y T i s s u e p r o j e c t o n J u n e 1 1 , 1 9 9 6 . B r a d s o n c l a im s t h a t i t w a s

i m p o s s i b l e f o r i t t o k n o w w h e t h e r i t h a d s u f f e r e d a n i n j u r y u n t il it s a l t e r n a t i v e c la i m s r e l a t e d t o t h e S h e l b y T i s s u e

litig a t io n w e r e r e so l v e d . L a w F i rm ’ s R e s p o n s e s to R e q u e s t f o r A d m is s io n s i n c l u d e s t h e f o llo w in g :

                                 R E Q U E S T N O .8:                                A d m it th a t, a s a r e s u l t o f a tt o r n e y J o s e p h C r a b t r e e ’ s
                                f a i l u r e t o p e r f e c t t h i s l i e n , B r a d s o n l o s t i t s r i g h t s to a s s e r t a l i e n a g a i n s t t h e S h e l b y


                                                                                                      11
                                T i s s u e P r o je c t.

                                R E S P O N S E N O . 8 : D e n i e d . I t i s a d m i t t e d t h a t C h a n c e l lo r P e e t e h a s r u l e d t h a t
                                t h e l i e n w a s n o t p e r f e c te d b u t t h e D e f e n d a n ts u n d e r s ta n d t h a t t h e r u l i n g i s o n
                                a p p e a l b y th e P la in t if f. T h e D e f e n d a n ts a s s e rt th a t th e p o s itio n ta k e n b y P la in tif f
                                w i l l b e s u s ta i n e d .

B r a d s o n a r g u e s t h a t t h i s a d m i s s i o n d e m o n s tr a t e s t h e p a r t i e s ’ b e l i e f t h a t B r a d s o n w o u l d p r e v a il i n t h e u n d e r l y i n g a c ti o n .

                The evidence unequivocally demonstrates that Bradson was aware that the Defendants

may have been guilty of negligence at least as early as 1994. Moreover, from a review of the

record, it appears that Bradson suffered an “actual” or “legally cognizable” injury at the time the

Law Firm allegedly failed to perfect the lien. This is apparent by its own attorney’s statements

during the summary judgment proceedings which were as follows:

                Bradson knew it had a claim againsttime Law Firmof 1994,
                                 Now, at the point of the in March for malpractice by the failure
                or at least the alleged failure of the Law Firm to perfect the lien in the Shelby
                Tissue project. That’s why I don’t think there is a Carvell issue here. They were
                aware of the claim, they were aware who did it, they could have sued at that
                point.
                                         *              *              *
                                 Right. Now, and but for the March 1994 Agreement, we
                        would have had to have sued them by May 6th. We would have,
                        and we had the Complaint prepared, there’s no - everybody knew
                        the facts. The only thing, why would we have sued them, because
                        the first thing they would have done is come in and say, stay this
                        litigation because the amount of damages is uncertain. . . .

                Furthermore, as with the plaintiffs in Kohl, Bradson suffered an actual injury when they

were “forced to take some action.” Kohl, 977 S.W.2d at 532. As the preceding statement

reveals, Bradson had hired an attorney and had prepared a complaint. They had suffered “some

actual inconvenience.” Kohl, 977 S.W.2d at 532. While Bradson contends that they did not

suffer an actual injury until June 11, 1996 when the trial court dismissed their claim, “allowing

suit to be filed once all the injurious effects and consequences are known would defeat the

rationale for the existence of statutes of limitations.” Kohl, 977 S.W.2d at 533. Bradson

suffered an actual injury well before June 11, 1996 and was aware that Law Firm was the cause.

Thus, the statute of limitations has run, and, consequently, the trial court was correct in granting

summary judgment to the Defendants.

                Accordingly, the order of the trial court granting summary judgment to the Defendants

is affirmed, and the case is remanded to the trial court for such further proceedings as may be

necessary. Costs of appeal are assessed against appellant.

                                                                                                                   _________________________________
                                                                                                                   W. FRANK CRAWFORD,
                                                                                                                   PRESIDING JUDGE, W.S.


                                                                                                   12
CONCUR:

____________________________________
HEWITT P. TOMLIN, JR.
SPECIAL JUDGE


DAVID R. FARMER, JUDGE (Not Participating)




                                       13